Title: To John Adams from John Jay, 7 April 1786
From: Jay, John
To: Adams, John


     
      
       Dear Sir
       New York 7 Ap. 1786
      
      I lately sent you five or six copies of the last Edition of my Pamphlet. I then supposed it to be correct, but have since discovered in it the Errors mentioned in the inclosed note— be pleased to correct it accordingly.
      we are well tho not officially informed that all the States have granted the Impost to Congress, except new York, in whose Legislature there is a strong Party against it. You will think it strange, and yet so the Fact is that this Party has not a little been cherished by certain Gentlemen of Congress who were here last Autumn—
      Your Letters by the last Packet have been recd.—but I defer particulars to a private opportunity which I am told will soon offer—
      Yours very sincerely
      
       John Jay—
      
     
     
      {In my opinion a categorical answer to your memorial should not be prest without the further order of Congress.}
     
    